NOTE: 'l`his order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
BRITT CRAIG,
Claim0:nt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Respondent-Appellee.
2011-7196 `
Appea1 from the United States Court of Appeals for
Veterans C1aims in case no. 09-3506, Judge A1an G.
Lance, Sr.
ON MOTION
0 R D E R
Britt Craig moves to withdraw his appea1.
Up0n consideration thereof
IT ls ORDERED THAT:
(1) The motion is granted The appeal is dismissed.
(2) Each side shall bear its own c0sts.

0RA1G v. DvA
DEC 05 2011
Date
cc: Sandra E. B00th, Esq.
1\/Ieredyth C0hen Havasy, Esq.
s21
2
FOR THE COURT
/s/ J an H0rba1y
J an H0rbaly
C1erk
Issued As A Mandate:  0  __t
Fl LED
v.s. comm oF APPEA1.s ron
me FEm;RAL cream
usc _o 6 2011
3AN H9RBALV
CLERK